18-13374-mew         Doc 200        Filed 12/11/18 Entered 12/11/18 17:27:41                     Main Document
                                                  Pg 1 of 3


 Marc Kieselstein, P.C.                                       James H.M. Sprayregen, P.C
 Cristine Pirro                                               Adam C. Paul, P.C. (admitted pro hac vice)
 KIRKLAND & ELLIS LLP                                         W. Benjamin Winger (admitted pro hac vice)
 KIRKLAND & ELLIS INTERNATIONAL LLP                           KIRKLAND & ELLIS LLP
 601 Lexington Avenue                                         KIRKLAND & ELLIS INTERNATIONAL LLP
 New York, New York 10022                                     300 North LaSalle Street
 Telephone:      (212) 446-4800                               Chicago, Illinois 60654
 Facsimile:      (212) 446-4900                               Telephone:      (312) 862-2000
                                                              Facsimile:      (312) 862-2200

 Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                   )
 In re:                                                            ) Chapter 11
                                                                   )
 AEGEAN MARINE PETROLEUM NETWORK                                   ) Case No. 18-13374 (MEW)
 INC., et al.,1
                                                                   )
                           Debtors.                                ) (Jointly Administered)
                                                                   )

               NOTICE OF HEARING SCHEDULED FOR DECEMBER 13, 2018

          PLEASE TAKE NOTICE that the hearing on (a) the Debtors’ Motion for Entry of

 Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507

 (I) Authorizing the Debtors to Obtain Senior Secured Priming Superpriority Postpetition

 Financing,      (II) Granting      Liens     and     Superpriority       Administrative       Expense      Claims,

 (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the

 Automatic Stay, (IV) Scheduling A Final Hearing, and (VII) Granting Related Relief [Docket No.

 17] (the “DIP Motion”); (b) the Debtors’ Motion for Entry of an Order (I) Establishing Bidding

 Procedures and Section 365 Procedures, (II) Approving the Sale of Substantially All of the


 1   Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four
     digits of their tax identification, registration, or like numbers is not provided herein. A complete list of such
     information may be obtained on the website of the Debtors’ proposed claims and noticing agent at
     http://dm.epiq11.com/aegean. The location of Debtor Aegean Bunkering (USA) LLC’s principal place of
     business and the Debtors’ service address in these chapter 11 cases is 52 Vanderbilt Avenue, Suite 1405, New
     York, New York 10017.
18-13374-mew      Doc 200      Filed 12/11/18 Entered 12/11/18 17:27:41           Main Document
                                             Pg 2 of 3


 Debtors’ Assets, (III) Authorizing the Entry into and Performance Under the Stalking Horse

 Asset Purchase Agreement, and (IV) Granting Related Relief [Docket No. 59] (the “Bidding

 Procedures Motion”); (c) the Debtors’ Motion for Entry of Interim and Final Orders

 (I) Authorizing the Debtors to (A) Continue to Operation Their Cash Management System and

 Maintain Existing Bank Accounts and (B) Continue to Perform Interim Company Transaction

 and (II) Granting Related Relief [Docket No. 4] (the “Cash Management Motion”); and (d) the

 Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to

 (A) Continue Prepetition Hedging Practices, (B) Commence Postpetition Hedging Practices,

 (C) Grant Superpriority Claims, and (D) Pay Prepetition Hedging Obligations, and

 (II) Granting Related Relief [Docket No. 6] (the “Hedging Motion”) will be heard on December

 13, 2018 at 1:00 p.m. (prevailing Eastern Time), before the Honorable Michael E. Wiles,

 United States Bankruptcy Judge, in Courtroom 617, of the United States Bankruptcy Court for

 the Southern District of New York, One Bowling Green, New York, New York 10004.

        PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

 thereafter from time to time without further notice other than an announcement of the adjourned

 date or dates in open court at the Hearing. It is likely that the Hearing will be further continued

 to Friday, December 14, 2018 at a time to-be-determined.

        PLEASE TAKE FURTHER NOTICE that copies of the pleadings filed in the above-

 captioned chapter 11 cases, including the Bidding Procedures Motion, the Cash Management

 Motion, the Hedging Motion, the DIP Motion and the Case Management Order, may be obtained

 free of charge by visiting the website of Epiq Corporate Restructuring, LLC at

 http://dm.epiq11.com/aegean. You may also obtain copies of any pleadings by visiting the
18-13374-mew      Doc 200    Filed 12/11/18 Entered 12/11/18 17:27:41         Main Document
                                           Pg 3 of 3


 Court’s website at http://www.nysb.uscourts.gov in accordance with the procedures and fees set

 forth therein.



 New York, New York                    /s/ Marc Kieselstein, P.C.
 Dated: December 11, 2018              Marc Kieselstein, P.C.
                                       Cristine Pirro
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900
                                       - and -
                                       James H.M. Sprayregen, P.C.
                                       Adam C. Paul, P.C. (admitted pro hac vice)
                                       W. Benjamin Winger (admitted pro hac vice)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200

                                       Counsel to the Debtors and Debtors in Possession
